EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the registration statement of Champion Industries, Inc. and Subsidiaries on Form S-8 (File No. 333-113851) of our report datedDecember 15, 2006, on our audit of the consolidated financial statements and financial statement schedule of Champion Industries, Inc. and Subsidiariesas of October 31, 2006, and for theyear ended October 31, 2006,which report is included in this Annual Report on Form 10-K. /s/BKD,
